DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (United States Patent Application Publication 2016/0295136) in view of Gilbert-Schachter et al. (United States Patent Application Publication 2012/0155846), hereinafter referenced as Gilbert-.
Regarding claim 1, Kageyama discloses an image pickup apparatus comprising: an image sensor that outputs an image signal (figure 1 exhibits image sensor 22 as disclosed at paragraph 25); a memory device that stores of instructions (figure 1 exhibits memory 56 which stores an operating program for the system controller as disclosed at paragraph 33); and at least one processor (figure 1 exhibits system controller 50 as disclosed at paragraph 28) that executes of instructions to: calculate a main emission amount using luminance of a pre-emission image corresponding to the image signal (figure 5 exhibits step S110 in which a main emission amount is calculated based on the pre-emission image signal as disclosed at paragraphs 86-88); divide a picked-up image frame corresponding to the image signal into a plurality of blocks (figure 5 exhibits step S107 further detail in figure 7 as disclosed at paragraphs 69 and 70; figure 7 exhibits wherein luminance information is determined for each of a plurality of block of an image as exhibited in figures 8A-8C and disclosed at paragraph 72); obtain distance information for each of the plurality of blocks (figure 5 exhibits step S109A in which distance information is acquired for each block in the form of a distance map as disclosed at paragraphs 77 and 80; furthermore figure 6 exhibits wherein the distance information is based on the pre-emission image B103 as disclosed at paragraph 50); adjust luminance of the image signal for each of the plurality of blocks (figure 5 exhibits step S120 in which  exposure settings for the pre-emission image are determined, by adjusting the exposure settings for the pre-emission image the luminance of the image signal captured during the pre-emission image is adjusted as disclosed at paragraph 54).  However, Kageyama fails to disclose wherein the processor executes instructions to determine whether an external light luminance is less than a predetermined luminance, and in a case where the external light luminance is determined to be less than the predetermined luminance adjustment of the luminance occurs; determine whether a distance continuously varies in a same direction between adjacent blocks within a region corresponding to a same object based on the distance information, which is obtained using the image signal of which the luminance has been adjusted in the case where the external light luminance is determined to be less than the predetermined luminance.
Gilbert-Schachter is a similar or analogous system to the claimed invention as evidenced Gilbert-Schachter teaches a pre-flash method for an imaging device wherein the motivation of conserving battery power by only emitting a pre-flash when it is necessary would have prompted a predictable variation of Kageyama by applying Gilbert-Schachter’s known principal of determining whether an external light luminance is less than a predetermined luminance (figure 2 exhibits step 208 in which it is determined whether the brightness value is less than a flash threshold as disclosed at paragraph 21), and in a case where the external light luminance is determined to be less than the predetermined luminance adjustment of the luminance occurs and performing image capturing parameter determination using the adjusted image signal in the case where the external light luminance is determined to be less than the predetermined luminance (figure 2 exhibits steps 210-216 in which a pre-flash image is used to adjust the luminance of an image which is then used for determining image capturing parameters as disclose at paragraphs 22-25).
In view of the motivations such as conserving battery power by only emitting a pre-flash when it is necessary one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kageyama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Saitou is a similar or analogous system to the claimed invention as evidenced Saitou teaches an imaging device wherein the motivation of improving detection of a subject region would have prompted a predictable variation of Kageyama by applying Saitou’s known principal of determining whether distance continuously varies in a same direction between adjacent areas within a region corresponding to a same object and excluding those areas as subject areas (paragraph 55 teaches determining areas in which distance continuously varies as background areas and excluding them from being determined as a subject area).  When applying this known technique to Kageyama in which the depth map for the blocks is based on the pre-emission image which is luminance adjusted, the determination of continuously varying distance between blocks would be based on the distance information obtained using the image signal of which luminance is adjusted in the case where the external light luminance is determined to be less than the predetermined luminance.
In view of the motivations such as improving detection of a subject region one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kageyama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.	 
Regarding claim 2, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, Kageyama discloses wherein the at least one processor executes instructions in the memory device to obtain the distance information using an adjusted pre-emission image (figure 6 exhibits wherein the distance information is based on the pre-emission image B103 as disclosed at paragraph 50 and figure 5 exhibits step S120 in which exposure settings for the pre-emission image are determined, by adjusting the exposure settings for the pre-emission image the pre-emission image is adjusted as disclosed at paragraph 54).
Regarding claim 3, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, Kageyama discloses wherein the at least one processor executes instructions in the memory device to adjust a pre-emission amount for flash-exposure control (paragraph 54 teaches that a pre-emission light emitting amount is determined).
Regarding claim 4, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, Kageyama discloses wherein the at least one processor executes instructions in the memory device to adjust the external light luminance in exposure setting for flash-exposure control (paragraph 54 teaches that a pre-emission light exposure time period is determined, by adjusting the exposure time, the external light luminance captured by the image sensor is adjusted).
Regarding claim 6, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, Kageyama discloses wherein the at least one processor executes instructions in the memory device to generate a reflection luminance weight by employing one of difference and ratio between an image under external light luminance and an image under luminance at a time of pre-emission photographing (paragraph 83 teaches determining a weight based on a reflection luminance; paragraph 74 teaches calculating a ratio between the pre-emission image and the image without pre-emission as exhibited in figures 6 and 8A-8C).
Regarding claim 7, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, Saitou discloses wherein the at least one processor executes instructions in the memory device to determine that the distance between the adjacent blocks continuously varies in a case where a variation amount of the distance between the adjacent blocks falls within a predetermined range (paragraph 50 teaches that boundaries between objects are determined based on distances between greater than 5% to 10%, therefore, in order to a varying distance to not be classified as a boundary, the variation of the distance must fall within a predetermined range of less than 5% to 10%).
Regarding claim 8, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, Saitou discloses wherein the at least one processor executes instructions in the memory device to determine that the adjacent blocks show a same object in a case where a variation amount of the distance between the adjacent blocks is less than a predetermined amount (paragraph 50 teaches that boundaries between objects are determined based on distances greater than 5% to 10%, therefore, if the variation is less than 5% to 10%, the area is determined to be part of a same object).
Regarding claim 9, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), however, Kageyama fails to disclose wherein the at least one processor executes instructions in the memory device to: divide the plurality of blocks into a first region where the distance is constant and a second region where the distance varies; and decrease a weight in the second region in contrast with a weight in the first region.
Saitou is a similar or analogous system to the claimed invention as evidenced Saitou teaches an imaging device wherein the motivation of improving detection of a subject region would have prompted a predictable variation of Kageyama by applying Saitou’s known principal of divide an image into a first region where the distance is constant and a second region where the distance varies and identifying the areas with a constant distance as a potential subject region (paragraph 55 teaches determining areas in which distance continuously varies as background areas and excluding them from being determined as a subject area).  When applying this known technique to Kageyama in which subject areas are given a higher weighting than background areas (as exhibited in figure 10 and disclosed at paragraphs 82 and 83), it would have been obvious to decrease a weight in the areas with a constantly varying distance in contrast with a weight in the first regions taught by Saitou.
In view of the motivations such as improving detection of a subject region one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kageyama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, Kageyama discloses wherein the at least one processor executes instructions in the memory device to irradiate an object with AF assist light (figure 6 exhibits wherein an object is irradiated with a pre-emission light, because this light is used for capturing the image which is used for focus detection, it is interpreted as an AF assist light).
Claim 14, a method, corresponds to and is analyzed the same as the apparatus of claim 1. 
Regarding claim 15, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), in addition, the combination discloses wherein the at least one processor executes instructions in the memory device to determine whether the distance continuously varies in the same direction between adjacent blocks within the region corresponding to the same object based on the distance information, which is obtained using the image signal of which the luminance has not been adjusted in a case where the external light luminance is determined to be not less than the predetermined luminance (figure 5 of Kageyama exhibits wherein the exposure for autofocus determination is performed after step S120 in which settings for the autofocus determination are determined, it is apparent that in the case where luminance is greater than the threshold such that a pre-flash is not used, as taught by Gilbert-Schachter, then the variable distance determination taught by Saitou would be performed on an image captured without a pre-flash and therefore the determination is performed on an image which has not been luminance adjusted by a pre-flash).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of Gilbert-Schachter in view of Saitou and further in view of Miyazaki (United States Patent Application Publication 2014/0178059).
Regarding claim 5, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 4), however, Kageyama fails to disclose wherein the memory device stores a predetermined pre-emission amount beforehand.
Miyazaki is a similar or analogous system to the claimed invention as evidenced Miyazaki teaches an imaging device wherein the motivation of maintaining the lighting control accuracy relative to a predetermined distance would have prompted a predictable variation of Kageyama by applying Miyazaki’s known principal of storing a default pre-emission amount (paragraph 43 teaches holding an initial test flash quantity in the camera).
In view of the motivations such as maintaining the lighting control accuracy relative to a predetermined distance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kageyama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 3), however, Kageyama fails to disclose wherein the at least one processor executes instructions in the memory device to adjust the pre-emission amount so that the luminance of the object at a time of pre-emission photographing will become high within a flash-exposure controllable range.
Miyazaki is a similar or analogous system to the claimed invention as evidenced Miyazaki teaches an imaging device wherein the motivation of an obtaining an appropriate reflection luminance would have prompted a predictable variation of Kageyama by applying Miyazaki’s known principal of adjust the pre-emission amount so that the luminance of the object at a time of pre-emission photographing will become high within a flash-exposure controllable range (paragraphs 44-46 teach adjusting a default pre-emission amount so as to properly expose a subject).
In view of the motivations such as an obtaining an appropriate reflection luminance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kageyama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of Gilbert-Schachter in view of Saitou and further in view of Hamano (United States Patent Application Publication 2015/0227023).
Regarding claim 13, Kageyama in view of Gilbert-Schachter and further in view of Saitou discloses everything claimed as applied above (see claim 1), however, Kageyama fails to disclose wherein the at least one processor executes instructions in the memory device to presume distance of an object according to a face size of a person as the object in a case where the distance of the object cannot be obtained.
Hamano is a similar or analogous system to the claimed invention as evidenced Hamano teaches an imaging device wherein the motivation of an obtaining an approximate focusing distance when a focusing method fails would have prompted a predictable variation of Kageyama by applying Hamano’s known principal of adjust the pre-emission amount so that the luminance of the object at a time of estimating distance of an object according to a face size of a person as the object in a case where the distance of the object cannot be obtained (paragraph 76 teaches that if an autofocus operation fails an estimated distance to a subject can be determined according to the size of a detected face).
In view of the motivations such as an obtaining an appropriate reflection luminance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kageyama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to because the prior art of record fails to teach or suggest wherein the at least one processor executes instructions in the memory device to calculate an object weight for flash-exposure control using (i) information about a distance weight that is obtained by determining whether the distance continuously varies in the same direction between adjacent blocks within the region corresponding to the same object and (ii) information about the reflection luminance weight, in combination with the elements of claims 1 and 6 from which it is dependent.  The closest prior art of record, Kageyama in view of Saitou discloses the apparatus of claim 6, however, the combination fails to teach or suggest “wherein the at least one processor executes instructions in the memory device to calculate an object weight for flash-exposure control using (i) information about a distance weight that is obtained by determining whether the distance continuously varies in the same direction between adjacent blocks within the region corresponding to the same object and (ii) information about the reflection luminance weight” as currently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696